The opinion of the Court was delivered by
Willard, A. J.
The decision of this case turns upon the question whether the defendant, Gaillard, as guardian of the complainants, made a legal investment of their estate.
The fact of investment was disputéd, but need not be considered, as this Court holds that the subject of the investment was not suitable. The guardian claims to have purchased, with the wards’ money, bonds of the Greenville and Columbia Railroad Company, at eighty or eighty-five cents on the dollar, being unsecured by mortgage or otherwise, which bonds have since been greatly depreciated.
The bonds of a railroad corporation are personal securities, in contradistinction to public and real securities, and, under the decision of this Court, in Nance vs. Nance, (Ante., p. 209,) can only be upheld as proper subjects for the investment of trust funds, under special circumstances, which ought to be made to appear by the guardian.
In the present case, all that the guardian urges in support of the investment is the estimation in which the bonds were held at the time the investment was made. These bonds having since depreciated, the wards are prejudicially affected by the failure of the guardian to exact adequate securities.
The bond of a railroad company, unless secured by a mortgage of the property of the company, or otherwise, have but little more than speculative value. Its market value must depend upon the opinion that is entertained as to the extent of future earnings and the character of the management of the road. Such elements of value are too unstable and speculative to form a safe subject for the investment of trust funds. — Nance vs. Nance. The operation of the rule laid down by the Courts of Equity is to favor that class of se-*283eurities in which the risk is general, depending upon the prosperity of the country at large, and not upon the chances attending the prosperity of any person or corporation.
It is adjudged and decreed, that so much of the decree appealed from as orders that the defendant, C. L. Gaillard, be discharged from responsibility for the investment upon the account of the complainants in the bonds of the Greenville and Columbia Railroad Company, on the'surrender and delivery of said bonds to the person who should be appointed to succeed him as guardian, be, and the same is, wholly reversed and set aside; and it is further adjudged and decreed, that, on the accounting directed by said decree, the said C. L. Gaillard account for the moneys received by him on account of the complainants, with interest, without regard to the alleged investments claimed by said Gaillard to have been made by him as guardian, and that the decree be, in all other respects, affirmed.
Moses, C. J., concurred.